Name: Commission Regulation (EEC) No 1178/85 of 6 May 1985 re-establishing the levying of customs duties on artificial flowers, foliage or fruit and parts thereof, falling within heading No 67.02, originating in Hong Kong, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply
 Type: Regulation
 Subject Matter: miscellaneous industries;  tariff policy;  Asia and Oceania
 Date Published: nan

 7. 5 . 85 Official Journal of the European Communities No L 122/19 COMMISSION REGULATION (EEC) No 1178/85 of 6 May 1985 re-establishing the levying of customs duties on artificial flowers, foliage or fruit and parts thereof, falling within heading No 67.02, originating in Hong Kong, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply being charged thereagainst ; whereas the exchange of information organized by the Commission has demon ­ strated that continuance of the preference threatens to cause economic difficulties in a region of the Commu ­ nity ; Whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Hong Kong, HAS ADOPTED THIS REGULATION : Article 1 As from 10 May 1985, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3562/84, shall be re-established on imports into the Community of the following products originating in Hong Kong : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3562/84 of 18 December 1984 applying generalized tariff preferences for 1985 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Article 1 of that Regulation, duties on the products listed in Annex II, orginating in each of the countries or territories listed in Annex III, shall be totally suspended and the products as such shall, as a general rule, be subject to statistical surveil ­ lance every three months on the reference base referred to in Article 1 2 ; whereas, as provided for in Article 12 of that Regulation, where the increase of preferential imports of these products, originating in one or more beneficiary countries, causes, or threatens to cause, economic difficulties in the Community or in a region of the Community, the levying of customs duties may be re-established, once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule, 1 65 % of the highest maximum amount valid for 1980 ; Whereas, in the case of artificial flowers, foliage or fruit and parts thereof, falling within heading No 67.02, the individual ceiling was fixed at 3 878 900 ECU ; whereas, on 2 May 1985, imports of these products into the Community, originating in Hong Kong, reached the reference base in question after CCT heading No Description 67.02 (NIMEXE code 67.02, all numbers) Artificial flowers, foliage or fruit and parts thereof, articles made of artifi ­ cial flowers, foliage or fruit Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 May 1985. For the Commission COCKFIELD Vice-President (') OJ No L 338 , 27 . 12 . 1984, p. 1 .